                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 PEERLESS INSURANCE COMPANY and                       )
 OHIO SECURITY INSURANCE                              )
 COMPANY,                                             )
                                                      )
                                                      )
                    Plaintiffs,                       )
                                                      )
                        v.                            )                   1-19-CV-362
                                                      )
 INNOVATIVE TEXTILES, INC.,                           )
 INNOVATIVE TEXTILES, LLC, and                        )
 CARHARTT, INC.,                                      )
                                                      )
                                                      )
                                                      )
                   Defendants.                        )


                        MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge

        Plaintiffs initiated this action pursuant to the Declaratory Judgment Act (“DJA”), 28

U.S.C. § 2201, et seq., seeking, among other relief, a declaration that Plaintiffs have no duty to

indemnify Defendants, Innovative Textiles, Inc. and Innovative Textiles, LLC (together

“Innovative”) against any judgment arising out of a pending lawsuit in Michigan federal court.

(ECF No. 1 ¶¶ 1, 3.) Before the Court is Defendant Carhartt Inc.’s Motion to Dismiss

Plaintiffs’ claim for a declaratory judgment regarding Plaintiffs’ duty to indemnify. (ECF No.

24 at 1.) For the reasons stated below, Carhartt’s motion will be granted.

   I.      BACKGROUND

        This insurance coverage dispute arises out a lawsuit pending in the United States

District Court for the Eastern District of Michigan (the “underlying litigation”) in which

                                                  1
Carhartt alleges that Innovative supplied it with defective fabric. (ECF No. 25 at 2–3.)

Plaintiffs in this case are two insurance companies, Peerless Insurance Company and Ohio

Security Insurance Company (“Plaintiffs”), who “have issued commercial general liability and

umbrella insurance policies” to Innovative. (Id. at 1, 3.) To date, Plaintiffs have fully defended

Innovative in the underlying litigation pursuant to a full reservation of rights. (Id. at 3.) In

this lawsuit, however, Plaintiffs contend that Carhartt’s claims against Innovative in the

underlying litigation are excluded from the coverage Plaintiffs provide to Innovative, such that

they have no duty to indemnify Innovative should it ultimately be found liable to Carhartt.

(Id. at 3–4.) Defendant Carhartt now moves pursuant to Rule 12(b)(1) and 12(b)(6) of the

Federal Rules of Civil Procedure to dismiss without prejudice the Plaintiffs’ claim for

declaratory relief related to Plaintiffs’ duty to indemnify Innovative “on the grounds that the

claim is not ripe, and the Court therefore lacks subject matter jurisdiction to adjudicate the

claim.” (ECF No. 24 at 1.)

   II.     DISCUSSION

   Defendant Carhartt argues that Plaintiffs’ “request for a declaration regarding their duty to

indemnify is not ripe for decision” because the Michigan lawsuit is still pending, such that “it

remains uncertain whether, and on what factual basis, the trier of fact will find [Innovative]

liable to Carhartt.” (ECF No. 25 at 7.) Plaintiffs respond that the Court “has wide discretion

to proceed in adjudicating this action” and should hear their claim so as to clarify the coverage

dispute and thereby “encourage resolution of the [u]nderlying [a]ction.” (ECF No. 41 at 5–

6.) Because the Court declines to exercise its discretion under the DJA to hear Plaintiffs’ claim

at this time for the reasons outlined herein, it need not decide whether Plaintiffs’ request for


                                                  2
declaratory relief related to their duty to indemnify is ripe. See Trustgard Ins. Co. v. Collins, 942

F.3d 195, 201 (4th Cir. 2019) (“We may thus look to whether jurisdiction should have been

exercised in this declaratory judgment action without first addressing whether Article III

jurisdiction exists.”).

        The DJA provides that in “a case of actual controversy within its jurisdiction,” a district

court “may declare the rights and other legal relations of any interested party seeking such

declaration.” 28 U.S.C. § 2201(a) (emphasis added). As the Fourth Circuit recently explained

in Trustgard Insurance Co. v. Collins, “[r]ather than grant litigants a right to judgment in their case,

[the DJA] merely permits the courts to hear those cases.” 942 F.3d at 201. In deciding whether

to exercise its discretion under the DJA, “the normal principle that federal courts should

adjudicate claims within their jurisdiction yields to considerations of practicality and

wise judicial administration.” Wilton v. Seven Falls Co., 515 U.S. 277, 288 (1995).

        In determining whether practicality and wise judicial administration weigh in favor of

hearing a claim related to an insurer’s duty to indemnify, courts have considered a number of

factors, including (1) whether hearing the case would “intrude on the prerogative of state

courts”; (2) whether “exercise[ing] their discretionary jurisdiction . . . would raise serious

questions about Article III jurisdiction”; and (3) whether the declaration would “consume

judicial time in order to produce a decision that may turn out to be irrelevant.” See Trustgard,

942 F.3d at 201–02; Molex Inc. v. Wyler, 334 F. Supp. 2d 1083, 1087 (N.D. Ill. 2004) (quoting

Lear Corp. v. Johnson Elec. Holdings Ltd., 353 F.3d 580, 583 (7th Cir. 2003)). Generally, courts

decline to hear declaratory actions regarding an insurer’s duty to indemnify, largely because “a




                                                     3
declaration regarding the duty to indemnify may have no real-world impact if no liability arises

in the underlying litigation.” See Molex, 334 F. Supp. 2d at 1087.

       Here, these factors weigh heavily against hearing Plaintiffs’ duty to indemnify claim.

While this is not a case that would intrude on the prerogatives of any state court since the

underlying litigation sits in federal court, hearing Plaintiffs’ duty to indemnify claim at this time

could unnecessarily consume the resources of the Court and the litigants as it is entirely

possible that Innovative could be determined not liable to Carhartt in the underlying litigation.

Further, hearing this claim would raise serious questions about Article III jurisdiction as it is

not clear that Plaintiffs have standing or a ripe claim.

       First, Plaintiffs may not have standing as they may not have alleged a concrete injury

that is “actual or imminent, not conjectural or hypothetical.” See Lujan v. Defs. of Wildlife, 504

U.S. 555, 560 (1992) (internal quotation marks omitted) (describing the “irreducible

constitutional minimum of standing”). Here, Plaintiffs’ alleged injury is that they may, one

day, need to indemnify Innovative. The Fourth Circuit recently characterized just such an

injury as “hypothetical and contingent in nature,” strongly suggesting that Plaintiffs have not

suffered an injury in fact. See Trustgard, 942 F.3d at 200 (noting serious doubt that the court

had jurisdiction to hear an insurance company’s request for declaratory judgment on its duty

to indemnify an insured who had not yet been found liable in an underlying lawsuit). Second,

even if Plaintiffs have suffered an injury in fact, their claim may not yet be ripe for review.

Though the Fourth Circuit has not held that the Constitution requires dismissal of the type of

claim Plaintiffs bring here, district courts in this Circuit and beyond have held that “a dispute

regarding an insurer’s duty to indemnify is not ripe for decision until the underlying issue of


                                                   4
liability has been adjudicated.” See Am. Auto. Ins. Co. v. Jacobs, No. 1:11-cv-00332-MR-DLH,

2013 WL 2632602, at *2 (W.D.N.C. June 11, 2013); see also, e.g., Accident Ins. Co. v. Greg Kennedy

Builder, Inc., 159 F. Supp. 3d 1285, 1293 (S.D. Ala. 2016); Molex, 334 F. Supp. 2d at 1087. This

general policy of “[w]aiting to decide the scope of indemnification is not, however,” according

to the Fourth Circuit, “a hard and fast rule.” Travelers Indem. Co. v. Miller Bldg. Corp., 221 F.

App’x. 265, 268 (4th Cir. 2007) (per curiam).1 Thus, exercising our discretion at this time

could raise serious, unresolved questions about Article III jurisdiction. See Trustgard, 942 F.3d

at 204–05 (Harris, J. concurring) (noting that “[i]t may be that the courts ultimately will

conclude that there is no subject matter jurisdiction over duty-to-indemnify claims absent a

finding of liability,” but for now, the question of subject matter jurisdiction is “far from

settled”).

        In sum, considering (1) the significant questions related to Article III jurisdiction, i.e.,

that Plaintiffs may lack standing and a ripe claim and (2) that the case could consume judicial

resources to produce a decision that may be merely advisory, the Court declines to exercise its


1
  See also Trustgard, 942 F.3d at 204–05 (Harris, J. concurring) (noting that while no court of appeal has
expressly treated indemnification claims as premature under Article III, some have found the claims
unripe “in the more prudential sense”); see also Accident Ins. Co., 159 F. Supp. 3d at 1288 n.3 (“Opinions
addressing the ripeness of claims seeking a declaration that no indemnity obligation exists generally
do not specify whether it is the constitutional or the prudential aspect of ripeness being considered;
thus, it cannot be assumed that they rest on the former.”). Any rule that duty to indemnify claims
were unripe as a matter of prudential ripeness would sit uncomfortably with the recent trend
articulated by the Supreme Court and lower federal courts against declining to hear cases for prudential
rather than constitutional reasons. See, e.g., Susan B. Anthony List v. Driehaus, 573 U.S. 149, 167 (2014);
Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 125–26 (2014); Fowler v. Guerin, 899
F.3d 1112, 1116 n.1 (9th Cir. 2018); Miller v. City of Wickliffe, 852 F.3d 497, 503 n.2 (6th Cir. 2017);
Plains All Am. Pipeline L.P. v. Cook, 866 F.3d 534, 539 n.3 (3rd Cir. 2017); Young Advocates for Fair Educ.
v. Cuomo, 359 F. Supp. 3d 215, 236 n.14 (E.D.N.Y. 2019). This doctrinal tension further persuades
the Court to decline to hear Plaintiffs’ duty to indemnify claim as hearing the claim would require the
Court to consider the ongoing validity of prudential ripeness, a matter of substantial importance to
our jurisprudence that the parties have not briefed.
                                                      5
discretion under the DJA to hear this case. Accordingly, Plaintiffs’ claim for declaratory relief

related to their duty to indemnify Innovative will be dismissed without prejudice. The Court

therefore enters the following:

                                             ORDER

       IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss, (ECF No. 24),

is hereby GRANTED and Plaintiffs’ claim for a declaration regarding their duty to indemnify

Innovative is hereby DISMISSED WITHOUT PREJUDICE.

       This, the 13th day of January 2020.

                                                /s/Loretta C. Biggs
                                                United States District Judge




                                                 6
